Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,672,420 (Yamane et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, McLaurin teaches in claims 1 and 17 a storage device comprising: a fist portion including a first ferromagnetic portion having a first magnetization direction; a second portion including a second ferromagnetic portion having a second magnetization direction; an intermediate portion provided between the first portion and the second portion: and a third portion including a material selected from a group consisting of a nitride, carbide, boride. oxide, elemental carbon and elemental boron, wherein the third portion is provided in at least one of the first portion and the second portion.
Claims 2-10 depend on claim 1.
Regarding claim 11, McLaurin teaches in claims 1 and 17 a memory comprising: a storage device; and at least two lines that intersect with each other, wherein the storage device includes a fist portion including a first ferromagnetic portion having a first magnetization direction; a second portion including a second ferromagnetic portion 
Claims 12-20 depend on claim 11.

Regarding claim 21, McLaurin teaches in claims 1 and 17 an electronic apparatus, comprising: a storage device; and a controller configured to access the storage device, wherein the storage device includes a fist portion including a first ferromagnetic portion having a first magnetization direction;  39a second portion including a second ferromagnetic portion having a second magnetization direction; an intermediate portion provided between the first portion and the second portion; and a third portion including a material selected from a group consisting of a nitride, carbide, boride, oxide, elemental carbon and elemental boron, wherein the third portion is provided in at least one of the first portion and the second portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 14-16 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (US Pub. 2012/0106245) in view of Liu et al. (US PUB. 2013/0126997).
Regarding claim 1, Mackay teaches a storage device 1 comprising: 
a first portion (e.g. 20 & 21) including a first ferromagnetic portion 21 having a first magnetization direction (see Fig. 2, one of the ordinary skill would read the direction from right to left) as the first magnetization direction); 
a second portion (e.g. 23 & 24)  including a second ferromagnetic portion having a second magnetization direction (Fig. 2, one of the ordinary skill would read the direction from left to right as the second magnetization direction. Further, note the multiple directions in 24); 
an intermediate portion 22 provided between the first portion and the second portion (Fig. 2); and 
a third portion (e.g. 26 or 25), 
wherein the third portion (26 or 25) is provided in at least one of the first portion and the second portion (Fig. 2).  
Mackay is silent on the third portion (a heating element) including a material selected from the group consisting of carbide, boride, elemental carbon and elemental 
Regarding claim 4, the combination of Mackay and Liu teaches the storage device according to claim 1, wherein the third portion is provided in the first portion (Fig. 2).  
Regarding claim 5, the combination of Mackay and Liu teaches the storage device according to claim 4. wherein the first portion has a fixed magnetization (Fig. 1-2).
  Regarding claim 6, the combination of Mackay and Liu teaches the storage dev ice according to claim 5, wherein the third portion 26/25 is adjacent to the intermediate portion (Fig. 2).  

Regarding claim 11, Mackay teaches a memory comprising: 
a storage device 1 (Fig. 2); and 
wherein the storage device 1 includes 
a first portion (e.g. 20 & 21) including a first ferromagnetic portion having a first magnetization direction (see Fig. 2, one of the ordinary skill would read the direction from right to left) as the first magnetization direction); 

an intermediate portion 22 provided between the first portion and the second portion (Fig. 2); and 
a third portion (e.g. 26 or 25), 
wherein the third portion is provided in at least one of the first portion and the second portion (Fig. 2).  
Mackay is silent on the third portion (a heating element) including a material selected from the group consisting of carbide, boride, elemental carbon and elemental boron. The Examiner understands that said material is among the widely known material employed in the heat generation layers of storage devices. For instance, Liu teaches in Para [0038] the use of said widely known material (e.g. carbide, boride and carbon) in heating elements/heat generation layers of a storage device. As such, the use of said claim material would have been obvious and required ordinary skill in the art.
Mackay is further silent on at least two lines that intersect with each other. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Liu teaches in Fig. 2 & 12, wherein at least two lines, provided for input and output, that intersect with each other (note bit lines and word lines). As such, said claim feature would have been obvious and within the routine skill in the art.

Regarding claim 15, Mackay teaches the storage device according to claim 14. wherein the first portion has a fixed magnetization (Fig. 1-2).
Regarding claim 16, Mackay teaches the storage dev ice according to claim 15, wherein the third portion 26/25 is adjacent to the intermediate portion (Fig. 2).  

Regarding claim 21, Mackay teaches an electronic apparatus, comprising: 
a storage device 1 (Fig. 2); and 
wherein the storage device includes 
a first portion (e.g. 20 & 21) including a first ferromagnetic portion 21 having a first magnetization direction (see Fig. 2, one of the ordinary skill would read the direction from right to left) as the first magnetization direction);  
39a second portion (e.g. 23 & 24) including a second ferromagnetic portion having a second magnetization direction (Fig. 2, one of the ordinary skill would read the direction from left to right as the second magnetization direction. Further, note the multiple directions in 24); 
an intermediate portion 22 provided between the first portion and the second portion (Fig. 2); and 
a third portion (e.g. 26 or 25, 
wherein the third portion is provided in at least one of the first portion and the second portion (Fig. 2).

Mackay is further silent on a controller configured to access the storage device. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Liu teaches in Fig. 1, a controller (e.g. processor 12) configured to access the storage device (Para [0021]). As such, said claim feature would have been obvious and within the routine skill in the art.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay and Liu as applied to claims 1 & 11 above, and in further view of Kitagawa et al (US Patent 7,596,015).
Regarding claims 2-3, the combination of Mackay and Liu is silent on the storage device according to claim 1, wherein the first magnetization direction is a perpendicular magnetization direction (claim 2); and wherein the second magnetization direction is a perpendicular magnetization direction and is revertible by a current (claim 3). The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Kitagawa teaches in Fig. 5 wherein a first 
Regarding claims 121-3, the combination of Mackay and Liu is silent on the storage device according to claim 11, wherein the first magnetization direction is a perpendicular magnetization direction (claim 2); and wherein the second magnetization direction is a perpendicular magnetization direction and is revertible by a current (claim 3). The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Kitagawa teaches in Fig. 5 wherein a first magnetization direction is a perpendicular magnetization direction (note the magnetization in the fixed layer 11); and wherein the second magnetization direction is a perpendicular magnetization direction and is revertible by a current (note the magnetization direction in the free layer 12). As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay and Liu as applied to claims 1 and 11 above, and in further view of Higo et al. (US Pub. 2012/0063220).
Regarding claim 7, Mackay is silent on the storage device according to claim 1, wherein the intermediate portion includes at least one of magnesium oxide, aluminum oxide, aluminum nitride, SiO2, Bi203, MgF2. CaF. SrTiO2. AlLaO3, ALNO and MgAl204. 
Regarding claim 8, Mackay is silent on the storage device according to claim 1, wherein the second portion includes Co, Fe, and B. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, wherein the second portion 17 includes Co, Fe, and B. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 9, Mackay is silent on the storage device according to claim 1, further comprising a cap layer, wherein the cap layer includes at least one of Hf, Ta, W, Zr, Nb, Mo, Ti, Mg, V, Cr, Ru, Rh, Pd, and Pt. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, further comprising a cap layer 18, wherein the cap layer includes at least one of Hf, Ta, W, Zr, Nb, Mo, Ti, Mg, V, Cr, Ru, Rh, Pd, and Pt (note the Ta or Ru layer in Fig. 8). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 10, Mackay is silent on the storage device according to claim 1, further comprising a base layer, wherein the base layer includes at least one of Ta, Ti, Cu, TiN, TaN, NiCr, NiFeCr, Ru, and Pt. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, further comprising a base layer, wherein the base layer 14 includes at least one of Ta, Ti, Cu, TiN, TaN, NiCr, NiFeCr, Ru, and Pt (note the Ta, Pt or Ru layer in Fig. 
Regarding claim 17, the combination of Mackay and Liu is silent on the memory according to claim 11, wherein the intermediate portion includes at least one of magnesium oxide, aluminum oxide, aluminum nitride, SiO2, Bi203, MgF2, CaF, SrTiO2, AlLaO3, AlNO, and MgAl204. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, wherein the intermediate portion 16 includes at least one of magnesium oxide. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 18, the combination of Mackay and Kitagawa is silent on the memory according to claim 11, wherein the second portion includes Co, Fe, and B. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, wherein the second portion 17 includes Co, Fe, and B. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 19, the combination of Mackay and Kitagawa is silent on the memory according to claim 11, further comprising a cap layer, wherein the cap layer includes at least one of Hf, Ta, W, Zr, Nb, Mo, Ti, Mg, V, Cr, Ru, Rh, Pd, and Pt. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Higo teaches in Fig. 8, further comprising a cap layer 18, wherein the cap layer includes at least one of Hf, Ta, W, Zr, Nb, Mo, Ti, Mg, V, Cr, Ru, Rh, Pd, and Pt (note the Ta or Ru layer in Fig. 8). As such, said claim feature would have been obvious and within the ordinary skill in the art.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 & 21 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.